     Case 3:16-cv-00531-MMD-WGC Document 95 Filed 07/13/20 Page 1 of 3




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      BALMORE ALEXANDER VILLATORO,                     Case No. 3:16-cv-00531-MMD-WGC
7                                         Plaintiff,                  ORDER
              v.
8
       PRESTON, et al.,
9
                                     Defendants.
10

11

12          Plaintiff Balmore Alexander Villatoro, who is in the custody of the Nevada

13    Department of Corrections (“NDOC”), brings this action under 42 U.S.C. § 1983. Before

14    the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United

15    States Magistrate Judge William G. Cobb (ECF No. 88), recommending that the Court

16    grant in part, and deny in part, Defendants’ motion for partial summary judgment

17    (“Motion”) (ECF No. 61). Defendants had until June 24, 2020 to file an objection. (ECF

18    No. 88.) To date, they have not filed an objection. Moreover, the Court gave Plaintiff more

19    time to file an objection (ECF No. 93), and Plaintiff filed a notice stating he has no

20    objection to the Court adopting the R&R (ECF No. 94). For these reasons, and as

21    explained below, the Court adopts the R&R, and will grant in part, and deny in part,

22    Defendants’ Motion.

23          This Court “may accept, reject, or modify, in whole or in part, the findings or

24    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

25    timely objects to a magistrate judge’s report and recommendation, then the Court is

26    required to “make a de novo determination of those portions of the [report and

27    recommendation] to which objection is made.” Id. But where a party fails to object to a

28    magistrate’s recommendation, the Court is not required to conduct “any review at all . . .
     Case 3:16-cv-00531-MMD-WGC Document 95 Filed 07/13/20 Page 2 of 3




1     of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149

2     (1985); see also U.S. v. Reyna-Tapia, 328 F.3d 1114, 1116 (9th Cir. 2003) (“De novo

3     review of the magistrate judges’ findings and recommendations is required if, but only if,

4     one or both parties file objections to the findings and recommendations.”) (emphasis in

5     original); Fed. R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court

6     “need only satisfy itself that there is no clear error on the face of the record in order to

7     accept the recommendation”).

8            While Defendants have failed to object to Judge Cobb’s recommendation to deny

9     their motion for partial summary judgment, the Court will conduct a de novo review to

10    determine whether to adopt the R&R. Judge Cobb first found that Defendants’ Motion

11    should be denied without prejudice as to Plaintiff’s Eighth Amendment deliberate

12    indifference to medical needs claim because Defendants’ Motion relied on medical

13    records that Plaintiff said he was not permitted to review.1 (ECF No. 88 at 5-6.) However,

14    Judge Cobb recommends that Defendants’ Motion be granted as to Plaintiff’s due process

15    claim because the uncontroverted evidence indicated he was provided with adequate

16    process. (Id. at 7-14.) Plaintiff does not object to this recommendation. (ECF No. 94 at 1.)

17    Having reviewed the R&R, the Complaint and Defendants’ Motion, the Court agrees with

18    Judge Cobb.

19           It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

20    88) is accepted and adopted in full.

21           It is further ordered that Defendants’ motion for summary judgment (ECF No. 61)

22    is granted in part, and denied in part. The Motion is granted as to the due process claim

23    in Count II against Baca, Powers and Tristan, but denied without prejudice as to the Eighth

24    Amendment deliberate indifference to serious medical needs and conditions of

25    confinement claims in Count I.

26
             1Judge  Cobb has since granted Plaintiff leave to review those records with the
27
      assistance of a reader because Plaintiff has vision issues (ECF No. 83), and continues to
28    work to ensure Plaintiff is able to review these records (ECF Nos. 89, 91).
                                                    2
     Case 3:16-cv-00531-MMD-WGC Document 95 Filed 07/13/20 Page 3 of 3




1           It is further ordered that the remaining Defendants must file any renewed motion

2     for summary judgment as to the Eighth Amendment claims in Count I within 30 days. The

3     Court grants Defendants leave to file Plaintiff’s sensitive medical records under seal.

4     However, Defendants must ensure that Plaintiff is given ample opportunity to review any

5     records filed in support of their renewed motion, including any records filed under seal,

6     along with his reader, before filing a response to the motion for summary judgment. The

7     response and reply briefing are due in accordance with the Local Rules.

8           DATED THIS 13th day of July 2020.

9

10

11                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                 3
